NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3089

                               CETRIC D. FLETCHER, SR.,

                                                  Petitioner,

                                             V.


                          UNITED STATES POSTAL SERVICE,

                                                  Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    SF0353080383-I-1.

                                        ON MOTION

Before GAJARSA, LINN, and PROST, Circuit Judqes.

PER CURIAM.

                                         ORDER

       Cetric D. Fletcher, Sr. moves for leave to proceed in forma pauperis and for

reconsideration of the court's previous rejection of his petition for review.

       The Merit Systems Protection Board issued its final order on September 24,

2008. Fletcher received a copy of the Board's order the next day. Fletcher's petition

was received by this court on December 9, 2008, 76 days after Fletcher received the

Board's final order.

       Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1),

which provides that "[n]otwithstanding any other provision of law, any petition for review

must be filed within 60 days after the date the petitioner received notice of the final

order or decision of the board." This filing period is "statutory, mandatory, [and]
jurisdictional." Monzo v. Dept of Transportation, 735 F.2d 1335, 1336 (Fed. Cir. 1984);

see also Bowles v. Russell, 551 U.S. 205 (2007) (the timely filing of a notice of appeal

in a civil case is a jurisdictional requirement that cannot be waived).

       Because Fletcher's petition was not received within 60 days of the date he

received the Board's decision, we must dismiss his petition as untimely.

      Accordingly,

       IT IS ORDERED THAT:

                Fletcher's petition is dismissed.

                Fletcher's motion for leave to proceed in forma pauperis is granted.

       (3)     All sides shall bear their own costs.

                                                    FOR THE COURT


      FEB        6 2009
                                                     /s/ Jan Horbaly
             Date                                   Jan Horbaly
                                                    Clerk                    U.S. COURT OF
                                                                                        O          FOR
                                                                                THE FEDERAL CIRCUIT


cc:    Cetric D. Fletcher, Sr.                                                   FEB n 6 2009
       Maame A.F. Ewusi-Mensah, Esq.

s19                                                                                        r;
                                     FEB 6 2009
ISSUED AS A MANDATE:




2009-3089                                      2